DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 2: “identifying”. 
Although “Identifying” is not indicated as amended, identifying has been capitalized in newly amended claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-10 recite methods, claims 11-16 recite systems, and claims 17-20 recite non-transitory machine-readable storage mediums. Therefore, claims 1-20 recite statutory categories.

Claim 1 recites
determining a plurality of priorities corresponding to the plurality of services; 
determining…a plurality of service capacity factors for the plurality of services in view of the plurality of priorities; 
and determining… a lost impact factor in view of the plurality of service capacity factors.
Claim 1 recites mental processes, which are abstract ideas. Determining a plurality of priorities corresponding to the plurality of services is an evaluation (e.g. pick service A to have high priority and service B to have low priority), which is a/an mental process. Determining a plurality of service capacity factors for the plurality of services in view of the plurality of priorities is an evaluation (e.g. choose high priority to correspond to high capacity and low priority to correspond to low capacity), which is a/an mental process. Determining a lost impact factor in view of the plurality of service capacity factors is an evaluation (e.g. if at least one capacity is high, lost impact is high), which is a/an mental process.
Claim 1 additionally recites
identifying, via an orchestration system, a plurality of services running on a node of a computer system; 
determining, by the processing device comprising a service capacity estimation module
The additional limitation(s) does/do not integrate the judicial exception(s) into practical application. Identifying a plurality of services running on a node of a computer system is mere data gathering (e.g. looking at a dashboard and identifying services running on a node in a cloud environment), which is a/an insignificant extra-solution activity. Performing this limitation via an orchestration system is merely using a computer as a tool to perform an existing process of mere data gathering, which is a/an insignificant extra-solution activity. Determining, by the processing device comprising a service capacity estimation module, to perform the above abstract ideas, is merely using a computer as a tool to perform an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). As noted above, the additional elements amount merely using a computer a tool to perform an abstract idea and an insignificant extra-solution activity.

Claim 2 recites
determining a plurality of service types of the services;
and determining the priorities in view of the service types.
Claim 2 recites mental processes, which are abstract ideas. Determining a plurality of service types of the services is an observation (e.g. determine if identified services are database servers or web servers), which is a/an mental process. Determining the priorities in view of the service types is an evaluation (e.g. if service type is a database, choose high priority, otherwise, choose low priority), which is a/an mental process. 
The additional limitations do not integrate the judicial exception into practical application because the additional limitations further describe details of the abstract idea by describing another abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only further describes details of the abstract idea by describing another abstract idea.

Claim 3 recites
the service types comprise at least one of a web server, a database server, or a middleware server.
The additional limitations do not integrate the judicial exception into practical application because the additional limitations further describe details of the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only further describes details of the abstract idea.

Claim 4 recites
determining the plurality of priorities in view of a plurality of users associated with the plurality of services.
As noted above, determining the plurality of priorities is an evaluation, which is a mental process. Determining the plurality of priorities in view of a plurality of users associated with the plurality of services would require gathering user information of the services, which amounts to mere data gathering, an insignificant extra-solution activity. Insignificant extra-solution activity does not integrate the judicial exception into practical application and is not sufficient to amount to significantly more than the judicial exception.

Claim 5 recites
determining a first number of replicas of a first service running on the node; 
and determining, in view of the first number and the second number, a first service capacity factor of the plurality of service capacity factors.
Claim 5 recites mental processes, which are abstract ideas. Determining a first number of replicas of a first service running on the node is an observation (e.g. counting the number of replicas of a chosen service of the identified services), which is a/an abstract idea. Determining, in view of the first number and the second number, a first service capacity factor of the plurality of service capacity factors is an evaluation (e.g. if the first number is too low compared to the second number, then set a high capacity), which is a/an abstract idea.
Claim 5 additionally recites
determining a second number representative of a total number of replicas of the first service running on the computer system
The additional limitation(s) does/do not integrate the judicial exception(s) into practical application. Determining a second number of replicas of the first service running on a plurality of nodes of the computer system is mere data gathering (e.g. looking at a dashboard and counting service instances running in a cloud environment), which is a/an insignificant extra-solution activity. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). As noted above, the additional elements amount to insignificant extra-solution activity.
	
Claim 6 recites
determining a ratio of the first number to the second number
Claim 6 recites mathematical concepts, which are abstract ideas. Determining a ratio of the first number to the second number is a mathematical equation (e.g. x / y), which is a/an mathematical concept. 
The additional limitations do not integrate the judicial exception into practical application because the additional limitations further describe details of the abstract idea by describing another abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only further describes details of the abstract idea by describing another abstract idea.

Claim 7 recites
determining a combination of the plurality of service capacity factors.
Claim 7 recites mathematical concepts, which are abstract ideas. Determining a combination of the plurality of service capacity factors is a mathematical equation (e.g. x + y), which is a/an mathematical concept. 
The additional limitations do not integrate the judicial exception into practical application because the additional limitations further describe details of the abstract idea by describing another abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only further describes details of the abstract idea by describing another abstract idea.

Claim 8 recites
the combination of the plurality of service capacity factors comprises an absolute sum of the plurality of service capacity factors.
Claim 8 recites mathematical concepts, which are abstract ideas. The combination of the plurality of service capacity factors comprising an absolute sum of the plurality of service capacity factors is a mathematical equation (e.g. x + y), which is a/an mathematical concept. 
The additional limitations do not integrate the judicial exception into practical application because the additional limitations further describe details of the abstract idea by describing another abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only further describes details of the abstract idea by describing another abstract idea.

Claim 9 recites
the combination of the plurality of service capacity factors comprises a weighted sum of the plurality of service capacity factors.
Claim 9 recites mathematical concepts, which are abstract ideas. The combination of the plurality of service capacity factors comprising a weighted sum of the plurality of service capacity factors is a mathematical equation (e.g. a*x + b*y), which is a/an mathematical concept. 
The additional limitations do not integrate the judicial exception into practical application because the additional limitations further describe details of the abstract idea by describing another abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only further describes details of the abstract idea by describing another abstract idea.

Claim 10 recites
assigning a plurality of weights to the plurality of service capacity factors in view of the plurality of priorities; 
and determining the combination of the plurality service capacity factors in view of the plurality of weights.
Claim 10 recites mental processes and mathematical concepts, which are abstract ideas. Assigning a plurality of weights to the plurality of service capacity factors in view of the plurality of priorities is an evaluation (e.g. if priority is high, weight of a is high, and if priority is low, weight of b is low), which is a/an mental process. Determining the combination of the plurality service capacity factors in view of the plurality of weights is a mathematical equation (e.g. a*x + b*y), which is a/an mathematical concept. 
The additional limitations do not integrate the judicial exception into practical application because the additional limitations further describe details of the abstract idea by describing another abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only further describes details of the abstract idea by describing another abstract idea.

Claims 11-16, the systems that implement(s) the methods of claims 1-6, are rejected on the same grounds as claims 1-6.

Claim 17-20, the storage mediums that implement(s) the methods of claims 1, 2, 4, and 5, is rejected on the same grounds as claims 1, 2, 4, and 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2018/0365108 (“Johnson”).

	Regarding claim 1, Johnson teaches
	A method, comprising: 
identifying, via an orchestration system, a plurality of services running on a node of a computer system; (¶ 0279: select services, which have different priorities. ¶ 0295: services running in a datacenter group in a computing environment. Fig. 8, ¶ 0278: Technical processes shown in the Figures or otherwise disclosed will be performed automatically, e.g., by fault recovery manager 510 code. Fig. 5, ¶ 0271: fault recovery manager 510 code in fault recovery manager system 502 (fault recovery manager system = orchestration system))
determining a plurality of priorities corresponding to the plurality of services; (¶ 0266: determines priorities for given computing services)
determining, by a processing device comprising a service capacity estimation module, a plurality of service capacity factors for the plurality of services in view of the plurality of priorities; (¶ 0279: adjust operational capacities (operation capacities = service capacity factors) of services based on priorities. Fig. 8, ¶ 0278: Technical processes shown in the Figures or otherwise disclosed will be performed automatically, e.g., by fault recovery manager 510 code. Fig. 5, ¶ 0271: processor 110 and fault recovery manager 510 code = a processing device comprising a service capacity estimation module). Adjusting operational capacities of services requires determining service capacities, which is interpreted as the service capacity factors.
and determining, by the processing device, a lost impact factor in view of the plurality of service capacity factors. (¶ 0295: determine the effect of a fault in the datacenter group by determining a capacity deficit based on the total current functional capacity of services in the datacenter group)

Regarding claim 7, Johnson further teaches
determining the lost impact factor in view of the plurality of service capacity factors comprises: determining a combination of the plurality of service capacity factors. (¶ 0295: determine the effect of a fault in the datacenter group by determining a capacity deficit based on the total current functional capacity of services in the datacenter group)

Regarding claim 8, Johnson further teaches
the combination of the plurality of service capacity factors comprises an absolute sum of the plurality of service capacity factors. (¶ 0295: determine the effect of a fault in the datacenter group by determining a capacity deficit based on the total current functional capacity of services in the datacenter group)

Claim 11, the system that implement(s) the method of claim 1, is/are rejected on the same grounds as claim 1.

Claim 17, the storage medium that implement(s) the method of claim 1, is/are rejected on the same grounds as claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US Patent No. 7,325,161 (“Rakic”).

Regarding claim 2, Johnson does not teach the limitations.
Rakic teaches
determining a plurality of service types of the services; (Col. 3, Lines 18-31: assets can be databases or web servers)
and determining the priorities in view of the service types. (Col. 4, Lines 21-34: importance of different assets is determined for corresponding recovery classes)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rakic’s criteria for determining priorities with Johnson’s criteria for determining priorities because Johnson attempts to balance resource requirements to meet an SLA in fault recovery (Johnson, ¶¶ 0266, 0274), addressing Rakic’s need for a determining a protection scheme that may meet a given SLA (Col. 1, Lines 56-67).

Regarding claim 3, Johnson does not teach the limitations.
Rakic further teaches
the service types comprise at least one of a web server, a database server, or a middleware server. (Col. 3, Lines 18-31: assets can be databases or web servers)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rakic’s criteria for determining priorities with Johnson’s criteria for determining priorities because Johnson attempts to balance resource requirements to meet an SLA in fault recovery (Johnson, ¶¶ 0266, 0274), addressing Rakic’s need for a determining a protection scheme that may meet a given SLA (Col. 1, Lines 56-67).

Claims 12 and 13, the systems that implement(s) the methods of claims 2 and 3, is/are rejected on the same grounds as claims 2 and 3.

Claim 18, the storage medium that implement(s) the method of claim 2, is/are rejected on the same grounds as claim 2.

Claims 4, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US Patent Application Publication No. 2013/0305083 (“Machida”).

Regarding claim 4, Johnson does not teach the limitations.
Machida teaches
determining the plurality of priorities in view of a plurality of users associated with the plurality of services. (¶ 0109: determine a recovery order of computing resources (a plurality of priorities corresponding to the plurality of services) in a recovery schedule based on recovery schedule constraint information. ¶ 0103: recovery schedule constraint information includes the priority of each user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Machida’s criteria for determining priorities with Johnson’s criteria for determining priorities. Determining the recovery priority in light of the differing needs of users (Machida, ¶¶ 0017, 0023) would further help with balancing resource requirements in fault recovery (Johnson, ¶¶ 0266, 0274). 

Claim 14, the system that implement(s) the method of claim 4, is/are rejected on the same grounds as claim 4.

Claim 19, the storage medium that implement(s) the method of claim 4, is/are rejected on the same grounds as claim 4.

Claims 5, 6, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Non-Patent Literature Recent Advances in Information Systems and Technologies on the IDS dated 01/23/2020 (“Rocha”).

Regarding claim 5, Johnson does not teach the limitations. 
 Rocha teaches
determining a first number of replicas of a first service running on the node; (Pg. 1: service X has m number of replicas running on Node A) 
determining a second number representative of a total number of replicas of the first service running on the computer system; (Pg. 1: service X has n number of replicas in a system with multiple nodes)
and determining, in view of the first number and the second number, a first service capacity factor of the plurality of service capacity factors. (Pg. 1: X's Service Capacity Loss (SCL) is m/n)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rocha’s method of determining service capacity factors with Johnson’s method of determining service capacity factors. Minimizing the amount of service loss after a failure (Rocha, Pg. 1) would help with balancing scarce resource requirements in fault recovery (Johnson, ¶¶ 0266, 0274).

Regarding claim 6, Johnson does not teach the limitations. 
 Rocha further teaches
determining, in view of the first number and the second number, the first service capacity factor comprises determining a ratio of the first number to the second number (Pg. 1: X's Service Capacity Loss (SCL) is m/n)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rocha’s method of determining service capacity factors with Johnson’s method of determining service capacity factors. Minimizing the amount of service loss after a failure (Rocha, Pg. 1) would help with balancing scarce resource requirements in fault recovery (Johnson, ¶¶ 0266, 0274).

Claims 15 and 16, the systems that implement(s) the methods of claims 5 and 6, is/are rejected on the same grounds as claims 5 and 6.

Claim 20, the storage medium that implement(s) the method of claim 5, is/are rejected on the same grounds as claim 5.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US Patent Application Publication No. 2009/0064156 (“He”).

Regarding claim 9, Johnson does not teach the limitations.
He teaches
wherein the combination of the plurality of service capacity factors comprises a weighted sum of the plurality of service capacity factors. (¶¶ 0038, 0039, Equation 1: weighted sum of the squared ratios of resource capacity deficits/surpluses to resource capacities).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine method of using He’s weighted sum of individual capacity deficits/surpluses with Johnson’s method of determining total capacity deficit. This would take into account specific resource demands (He, ¶ 0037), which would help with balancing resource requirements in fault recovery (Johnson, ¶¶ 0266, 0274).

Regarding claim 10, Johnson does not teach the limitations.
He further teaches
assigning a plurality of weights to the plurality of service capacity factors in view of the plurality of priorities; (¶ 0037: assign priority weight factors based on the priorities of each specific resource demand)
and determining the combination of the plurality service capacity factors in view of the plurality of weights. (¶¶ 0038, 0039, Equation 1: weighted sum of the squared ratios of resource capacity deficits/surpluses to resource capacities).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine method of using He’s weighted sum of individual capacity deficits/surpluses with Johnson’s method of determining total capacity deficit. This would take into account specific resource demands (He, ¶ 0037), which would help with balancing resource requirements in fault recovery (Johnson, ¶¶ 0266, 0274).

Response to Arguments
Applicant’s arguments, see pg. 7, filed 03/11/2022, with respect to the 112(b) rejections of claims 1-20, have been fully considered and are persuasive.  The 112(b) rejections of claims 1-20 have been withdrawn. 

Applicant's arguments filed 03/11/2022, with respect to the 101 rejections of claims 1-20, have been fully considered but they are not persuasive. 
On pg. 9, Applicant argues:
“Applicants respectfully submit that pursuant to the subject matter eligibility analysis under the PEG, the claims are not directed to a judicial exception and are patent eligible for at least the following reasons. While it is not contested that the claims are respectively directed to a method, machine, and item of manufacture, respectively, the Office Action asserts that claims 1-20 are directed to the judicial exception of an abstract idea and alleges primarily that they recite mental processes. However, independent claims 1, 11, and 17 do not recite concepts that explicitly fall into the abstract idea exception categories of (a) mathematical concepts, (b) certain methods of organizing human activity, or (c) mental processes. However, neither determining priorities of services running on nodes of a computer system, nor determining the service capacity factors for such services are actions that can be performed in a human mind. These actions are intrinsically tied to the nodes of the computer system and are therefore outside the realm of being purely a mental process. Therefore for at least this reason, the eligibility analysis should end at the first prong of Revised Step 2A.”
The Examiner respectfully disagrees. Even if the actions were tied to the nodes of the computer system, the actions are described with such generality that they can be interpreted as being done in a human mind while observing an interface on a computer, which is merely using a computer a tool to perform an abstract idea. A processing device performing the actions is still merely using a computer a tool to perform an abstract idea. Therefore, the actions are abstract ideas.
On pg. 9, Applicant argues:
“Even assuming arguendo that it could be determined that the claims somehow do explicitly recite a judicial exception, each of the claims integrate such recitation into a practical application and therefore should not be deemed to be not "directed to" the patent ineligible judicial exception in accordance with the second prong of the Revised Step 2A. Specifically, the practical application of the claims lies in mechanisms for evaluating service disruptions resulted from node failures and scheduling deployments of applications and/or services in a computer system. As explained in paragraphs 0015-0017 of the specification, this functionality provides a tangible benefit or remedying the loss of services, particularly in systems where services run on multiple nodes in a computer system. These mechanisms can monitor service capacities of a plurality of nodes and can minimize the amount of service loss when a node is lost, thereby balancing all of the service capacities across the nodes in the computer system. Accordingly, the subject matter eligibility analysis should end at this second prong for Revised Step 2A, even if the claims did recite a judicial exception.” 
The Examiner respectfully disagrees. Evaluating service disruptions resulted from node failures as described in the claims is an evaluation, which is an abstract idea. Scheduling deployments of applications and/or services in a computer system is not described in the claims and is intended use. Remedying the loss of services is not described in the claims and is intended use. Monitoring service capacities of a plurality of nodes as described in the claims is an observation, which is an abstract idea. Minimizing the amount of service loss when a node is lost, thereby balancing all of the service capacities across the nodes in the computer system is not described in the claims and is intended result. Merely gathering and analyzing data as described in the claims does not integrate the judicial exception into practical application. 
On pg. 9-10, Applicant argues:
“Furthermore, this practical application improves the operation of the system (e.g., micro-service environment systems) through which the service disruptions and stoppages are decreased and a level of reliability is ensured that was not present in the technology previously. Therefore, even if arguendo the claims were somehow deemed not to meet the requirements of the previous Steps, then they should still be deemed patent eligible under Step 2B as they provide an improvement to micro-service environment systems.” 
The Examiner respectfully disagrees. The described improvement is not present in the claims and is merely intended result. Merely gathering and analyzing data as described in the claims does not provide any improvements that amount to significantly more than the judicial exception.

Applicant's arguments filed 03/11/2022 with respect to the 102(a)(2) rejections of 1, 7-8, 11, and 17 and the 103 rejections of the remaining claims have been fully considered but they are not persuasive. 
On pg. 11, Applicant argues:
“Johnson is directed to managing fault recovery in a cloud computing environment. (Johnson, Abstract.) The Office Action cites paras. 0279 and 0295 of Johnson as allegedly teaching identifying services, para. 0279 of the reference as allegedly teaching determining capacity factors, and para. 0295 as allegedly teaching a lost impact factor. However, Johnson does not appear to teach any orchestration system, any service capacity estimation module, any service capacity factor determination, or any lost impact factor determination. Instead, at para. 0279, the reference discloses adjusting operational capacity without determining any capacity factors or lost impact factor. Moreover, the reference is completely silent with respect to an orchestration system and a service capacity estimation module. In contrast to Johnson, claims 1, 11 and 17 include the features of an orchestration system, a service capacity estimation module, service capacity factor determination, and lost impact factor determination.” 
The Examiner respectfully disagrees. As shown above in the 102(a)(2) rejection of claim 1, Johnson teaches an orchestration system, a service capacity estimation module, a service capacity factor determination, and a lost impact factor determination. Adjusting operational capacities of services requires determining service capacities, which is interpreted as the service capacity factors. Applicant’s remaining arguments regarding the prior art rejections of analogous claims and dependent claims are not persuasive for the same reasons as claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113